Citation Nr: 0531522	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  05-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from April 1965 to March 1969.  
He died in September 2003.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Although the appellant was previously scheduled for a hearing 
before the Board at the RO (Travel Board hearing) in February 
2005 before the Veterans Law Judge who has signed this remand 
order below, there was a procedural problem in the case that 
interfered with the Board's jurisdiction over her claim at 
that time.  Therefore, no hearing was held in February 2005.

Specifically, the RO denied the veteran's claims for service 
connection for non-Hodkin's lymphoma and leukemia in a rating 
decision dated in July 2003.  The veteran died in September 
2003, and the appellant submitted an application for burial 
benefits in October 2003.  Then, in November 2003, she 
submitted a "notice of disagreement" with the July 2003 
rating decision pertaining to the veteran's claims.  Although 
the appellant cannot file a notice of disagreement with a 
rating decision issued to the veteran, the RO nevertheless 
issued a statement of the case to her in May 2004 on the 
issue of service connection for the cause of the veteran's 
death, although no rating decision had ever been issued on 
that claim.  In June 2004, the appellant filed a VA Form 9 
and requested the Travel Board hearing for which she was 
scheduled in February 2005.

In February 2005, a week after the Travel Board hearings were 
held, the RO corrected the procedural error and issued a 
rating decision to the appellant on the issue of service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement with this decision 
in June 2005, a statement of the case was issued in August 
2005, and the appellant completed her appeal to the Board by 
filing a VA Form 9 substantive appeal that same month.  On 
the VA Form 9, the appellant indicated that she wanted a 
hearing before the Board.  The record reflects that the RO 
has not scheduled a travel board hearing pursuant to this 
request.  

In addition, the Board finds that the August 2005 VA Form 9 
should be construed as a Notice of Disagreement (NOD) with 
the RO's denial of Dependent's Educational Assistance in its 
February 2005 rating decision as it was filed within the one 
year notice thereof and can be construed as containing the 
requisite elements of a notice of disagreement.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. § 20.302(a) (2005).  The 
claims file shows that no SOC has been furnished to the 
appellant on the issue of eligibility for Dependent's 
Educational Assistance under 38 U.S.C. chapter 35.  The 
appellant is entitled to a SOC on this issue.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
a notice of disagreement is filed with a claim and no SOC has 
been issued, the Board should remand, not refer, that issue 
to the RO to issue a SOC).  

Accordingly, the case is REMANDED to the AMC for the 
following actions:

1.  Please schedule the appellant for a 
hearing in St. Paul, Minnesota before a 
Veterans Law Judge from a traveling 
section of the Board at the next 
available opportunity. 

2.  Please reexamine the appellant's 
claim for Dependent's Educational 
Assistance with consideration of any 
newly obtained evidence and determine if 
additional development is warranted on 
the basis thereof.  If the matter is not 
resolved by granting the benefit sought 
on appeal or the NOD is not withdrawn, 
the RO must provide the appellant with a 
SOC on the issue.  The appellant should 
be given notice of her appeal rights and 
the need to perfect his appeal.  If the 
appeal is subsequently perfected by 
timely submission of a substantive 
appeal, then the matter should be 
forwarded to the Board.

 
The purpose of this REMAND is to satisfy a hearing request 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

